Case: 5:20-cv-00502-REW-MAS Doc #: 1 Filed: 12/17/20 Page: 1 of 20 - Page ID#: 1




                          UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF KENTUCKY
                         CENTRAL DIVISION AT LEXINGTON
                         CIVIL ACTION NO. _________________
                                 Electronically Filed

SARAH VAUGHN, RACHELLE HANSON,
and HEATHER WENTWORTH, on behalf of
themselves and all others similarly situated                                   PLAINTIFFS

v.

BLUEWATER TOXICOLOGY, LLC, d/b/a
BLUEWATER DIAGNOSTIC LABORATORY

       Serve via Certified Mail
       Jennifer Bolus
       207 South Bardstown Road
       Mt. Washington, Kentucky 40047

and

JENNIFER BOLUS                                                               DEFENDANTS

      Serve via Certified Mail
      Jennifer Bolus
      207 South Bardstown Road
      Mt. Washington, Kentucky 40047
______________________________________________________________________________

                   Collective-Action and Class-Action Complaint
______________________________________________________________________________

       Plaintiffs Sarah Vaughn, Rachelle Hanson, and Heather Wentworth, on behalf of

themselves and all others similarly situated, submit this Collective-Action and Class-Action

Complaint against Defendants Bluewater Toxicology, LLC, d/b/a Bluewater Diagnostic

Laboratory and Jennifer Bolus.

                                        Introduction

       1.     Vaughn, Hanson, and Wentworth, on behalf of themselves and all others similarly

situated, bring this action against their former employer, Bluewater, and its owner, Bolus, to



                                            -1-
Case: 5:20-cv-00502-REW-MAS Doc #: 1 Filed: 12/17/20 Page: 2 of 20 - Page ID#: 2




redress violations of the Fair Labor Standards Act, 29 U.S.C. § 201 et seq., and the Kentucky

Wages and Hours Act, KRS 337.010 et seq. Defendants’ violations of both statutes have deprived

Vaughn, Hanson, Wentworth, and dozens of other similarly-situated current and former employees

of wages to which they are entitled by law.

       2.      Vaughn, Hanson, Wentworth, and similarly-situated current and former employees

regularly worked more than 40 hours in a workweek, often as many as 16 or more hours a day and

60-70 hours or more a week, without being paid time-and-a-half for all hours worked in excess of

40 hours in the workweek.

       3.      Vaughn, Hanson, Wentworth, and similarly-situated current and former employees,

despite working significant amounts of overtime hours, were not provided with statutorily-

mandated meal and rest breaks.

       4.      This action is brought to recover unpaid wages owed to Vaughn, Hanson,

Wentworth, and a collective (under federal law) and a class (under state law) of similarly-situated

current and former employees, as well as compensatory damages for Defendants’ failure to provide

Vaughn, Hanson, Wentworth, and a class (under state law) of similarly-situated current and former

employees with the required meal and rest breaks.

                                 Parties, Jurisdiction, and Venue

       5.      Vaughn is, and at all times relevant to this action was, a citizen and resident of

Georgetown, Scott County, Kentucky.

       6.      Hanson is, and at all times relevant to this action was, a citizen and resident of

Lexington, Fayette County, Kentucky.

       7.      Wentworth is, and at all times relevant to this action was, a citizen and resident of

Radcliff, Hardin County, Kentucky.




                                               -2-
Case: 5:20-cv-00502-REW-MAS Doc #: 1 Filed: 12/17/20 Page: 3 of 20 - Page ID#: 3




       8.        Bluewater is, and at all times relevant to this action was, a limited liability company

organized under the laws of the Commonwealth of Kentucky. Bluewater conducts, and at all times

relevant to this action conducted, business in the Commonwealth of Kentucky, including in Fayette

County, Kentucky. Bluewater may be served with process via its registered agent for service of

process, Jennifer Bolus, at 207 South Bardstown Road, Mt. Washington, Kentucky 40047.

       9.        Bolus is, and at all times relevant to this action was, a citizen and resident of Mt.

Washington, Bullitt County, Kentucky, and the owner and sole member of Bluewater. She may be

served with process at 207 South Bardstown Road, Mt. Washington, Kentucky 40047.

       10.       Vaughn, Hanson, and Wentworth’s claims for unpaid wages are brought under the

Fair Labor Standards Act, 29 U.S.C. § 201 et seq., and the Kentucky Wages and Hours Act, KRS

337.010 et seq. The Court has subject-matter jurisdiction over this action pursuant to 28 U.S.C. §

1131. The Court has supplemental jurisdiction over the related state-law claims pursuant to 28

U.S.C. § 1367.

       11.       The United States District Court for the Eastern District of Kentucky, Central

Division at Lexington, is the appropriate venue for this action pursuant to 28 U.S.C. § 1391(b) and

Local Rule 3.1(a)(2)(B).

                                                 Facts

       12.       Bluewater provides diagnostic laboratory services to healthcare facilities,

physicians, medical staff, and their patients.

       13.       Starting in or around March or April 2020, Bluewater also began providing

COVID-19 testing at various sites in Lexington, Fayette County, Kentucky, including the Men’s

Hope Center, the Salvation Army, Bluegrass Community & Technical College, the Fayette County

Detention Center, The Red Mile, and at various pop-up sites.




                                                  -3-
Case: 5:20-cv-00502-REW-MAS Doc #: 1 Filed: 12/17/20 Page: 4 of 20 - Page ID#: 4




          14.   Bluewater also provided COVID-19 testing at various sites in Louisville, Jefferson

County, Kentucky, including at the University of Louisville and at Bellarmine University, among

others.

          15.   At all times relevant to this action, Bluewater was an enterprise engagement in

interstate commerce as defined by the Fair Labor Standards Act, 29 U.S.C. § 203(s)(1), with annual

revenue in excess of $500,000.00.

          16.   Defendants employed Vaughn, Hanson, and Wentworth and were responsible for

establishing and administering pay and overtime pay rates, duties, performance expectations, and

all other material terms and conditions of employment.

          17.   Defendants represented to Vaughn, Hanson, and Wentworth, via Bluewater’s

Employee Handbook, that they would pay overtime wages to all employees entitled to such wages

under state and federal law.

          18.   During their employment, Vaughn, Hanson, and Wentworth were entitled to

overtime wages under state and federal law.

                                         Sarah Vaughn

          19.   Vaughn was hired by Bluewater on or about March 18, 2019, as an “IOP,” or in-

office phlebotomist. Bluewater terminated Vaughn’s employment on November 25, 2020.

          20.   Vaughn was paid a salary of $35,360.00 per year.

          21.   As an IOP, at least from the time she was hired and until April 2020, Vaughn was

assigned to Recovery Works, a drug and alcohol rehabilitation facility, and HealthCore Family

Practice, a family medical practice, in Scott County, Kentucky, where she collected blood and

toxicology samples.




                                               -4-
Case: 5:20-cv-00502-REW-MAS Doc #: 1 Filed: 12/17/20 Page: 5 of 20 - Page ID#: 5




       22.     As a result of the COVID-19 pandemic, the demand for in-office blood and

toxicology sample collection decreased significantly. COVID testing, however, was ramping up,

and Bluewater moved Vaughn to its COVID testing sites. Vaughn was primarily assigned to work

testing sites in Lexington, Fayette County, Kentucky, though she also worked from time to time at

sites in Louisville, Jefferson County, Kentucky.

       23.     While working at COVID testing sites, Vaughn performed a variety of menial

duties, such as data entry; “swabbing,” or inserting a swab into the cavity between the nose and.

mouth to collect material to be tested; and “manifesting,” or gathering the driver’s license,

insurance card, and other personal information of individuals receiving a COVID test.

       24.     Vaughn did not have any supervisory or managerial duties. She could not hire, fire,

or discipline other employees, or otherwise direct or control any of the material terms and

conditions of employment of any other employees.

       25.     From April 2020, when she began working at COVID testing sites, until November

25, 2020, when her employment was terminated, Vaughn worked significant amounts of overtime.

Bluewater, however, never paid Vaughn time-and-a-half for all overtime hours worked, as required

by both the Fair Labor Standards Act and the Kentucky Wages and Hours Act.

       26.     On several occasions, Vaughn received what Bluewater called “incentive pay” for

working on a Saturday and/or Sunday. This pay, however, amounted to approximately 6.5 hours’

worth of pay at her regular rate of pay, regardless of the number of hours she had worked that

week or the number of hours she worked that weekend for which she received the “incentive pay.”

       27.     From April 2020, when she began working at COVID testing sites, until November

25, 2020, when her employment was terminated, Vaughn was rarely provided with meal and rest

breaks as required by the Kentucky Wages and Hours Act. Bluewater’s COVID testing sites were




                                              -5-
Case: 5:20-cv-00502-REW-MAS Doc #: 1 Filed: 12/17/20 Page: 6 of 20 - Page ID#: 6




extremely busy and understaffed, a combination that prevented Vaughn, and nearly all of its other

employees working at these sites, from taking mandated meal and rest breaks.

                                       Rachelle Hanson

       28.     Hanson was hired by Bluewater on or about July 23, 2020, as a “Lead Processor.”

Bluewater terminated Hanson’ employment on November 25, 2020.

       29.     Hanson was paid a salary of $33,280.00 per year.

       30.     Hanson worked at COVID testing sites in Lexington, Fayette County, Kentucky,

and Louisville, Jefferson County, Kentucky. Her duties, too, were menial: data entry,

“manifesting,” and billing.

       31.     Hanson did not have any supervisory or managerial duties. She could not hire, fire,

or discipline other employees, or otherwise direct or control any of the material terms and

conditions of employment of any other employees.

       32.     Throughout her employment, Hanson worked significant amounts of overtime.

Bluewater, however, never paid her time-and-a-half for all overtime hours worked, as required by

both the Fair Labor Standards Act and the Kentucky Wages and Hours Act.

       33.     On several occasions, Hanson received what Bluewater called “incentive pay” for

working on a Saturday. This pay, however, amounted to approximately 6.5 hours’ worth of pay at

her regular rate of pay, regardless of the number of hours she had worked that week or the number

of hours she worked on the Saturday for which she received the “incentive pay.”

       34.     Throughout her employment, Hanson was rarely provided with meal and rest

breaks as required by the Kentucky Wages and Hours Act. Bluewater’s COVID testing sites were

extremely busy and understaffed, a combination that prevented Vaughn, and nearly all of its other

employees working at these sites, from taking mandated meal and rest breaks.




                                              -6-
Case: 5:20-cv-00502-REW-MAS Doc #: 1 Filed: 12/17/20 Page: 7 of 20 - Page ID#: 7




                                      Heather Wentworth

       35.     Wentworth was hired by Bluewater on or about March 18, 2019, as an “IOP,” or

in-office phlebotomist. Wentworth resigned her employment with Bluewater on or around October

8, 2020.

       36.     Wentworth was paid a salary of $29,120.00 per year.

       37.     In or around March 2020, Bluewater increased Wentworth’s salary to $33,3280.00

per year.

       38.     As an IOP, at least from the time she was hired and until April 2020, Wentworth

was assigned to various client accounts, such as Specialists in Pain Care, where she collected blood

and toxicology samples.

       39.     Wentworth was also considered a “float,” meaning that she filled in for other

Bluewater employees—those who were on vacation, those who called in sick or otherwise missed

work—and completed their phlebotomist duties, wherever they needed to be performed.

       40.     Starting in or around March 2020 and continuing until her resignation in October

2020, Wentworth also worked at COVID-19 testing sites in Lexington, Fayette County, Kentucky,

and Louisville, Jefferson County, Kentucky.

       41.     While working at COVID testing sites, Wentworth performed a variety of menial

duties, such as data entry, “swabbing,” and “manifesting.”

       42.     Wentworth did not have any supervisory or managerial duties. She could not hire,

fire, or discipline other employees, or otherwise direct or control any of the material terms and

conditions of employment of any other employees.




                                               -7-
Case: 5:20-cv-00502-REW-MAS Doc #: 1 Filed: 12/17/20 Page: 8 of 20 - Page ID#: 8




        43.    Throughout her employment with Bluewater, Wentworth regularly worked in

excess of 40 hours in a workweek. Bluewater, however, never paid Wentworth time-and-a-half for

all overtime hours worked, as required by both the Fair Labor Standards Act and the Kentucky

Wages and Hours Act.

        44.    On several occasions, Wentworth received what Bluewater called “incentive pay”

for working on a Saturday and/or Sunday. This pay, however, amounted to approximately 6.5

hours’ worth of pay at her regular rate of pay, regardless of the number of hours she had worked

that week or the number of hours she worked that weekend for which she received the “incentive

pay.”

        45.    Throughout her employment, Wentworth was rarely provided with meal and rest

breaks as required by the Kentucky Wages and Hours Act.

                                  Collective-Action Allegations

        46.    Vaughn, Hanson, and Wentworth bring this action, in part, pursuant to 29 U.S.C. §

216(b) on behalf of themselves and a collective of other similarly-situated current and former

employees to recover unpaid overtime wages for time spent working in excess of 40 hours in a

workweek, in violation of 29 U.S.C. § 207, defined as follows:

               All current and former non-exempt employees of Defendants who
               are working or who worked at any time between March 18, 2019,
               and the present.

        47.    Questions of fact and law common among Vaughn, Hanson, Wentworth, and the

Collective include, but are not limited to, the following:

               A.      whether Vaughn, Hanson, Wentworth, and the Collective worked in excess

of 40 hours in any given workweek;




                                                -8-
Case: 5:20-cv-00502-REW-MAS Doc #: 1 Filed: 12/17/20 Page: 9 of 20 - Page ID#: 9




               B.        whether Defendants failed to pay Vaughn, Hanson, Wentworth, and the

Collective proper overtime compensation in violation of 29 U.S.C. § 207(a);

               C.        whether Defendants continue to fail to pay current employees proper

overtime compensation in violation of 29 U.S.C. § 207(a); and

               D.        whether Defendants’ failure to pay Vaughn, Hanson, Wentworth, and the

Collective proper overtime wages for all such time spent working was willful within the meaning

of the Fair Labor Standards Act.

       48.     There are dozens, if not more, of other similarly-situated current and former

employees of Defendants who have been improperly compensated in violation of the Fair Labor

Standards Act and who would benefit from the issuance of a Court-approved or Court-supervised

notice of this collective action by being given the opportunity to join this collective action pursuant

to 29 U.S.C. § 216(b).

       49.     Vaughn, Hanson, Wentworth, and each member of the Collective they seek to

represent are similarly situated: they currently or formerly worked for Bluewater either in the field,

in the lab, or at COVID testing sites; they perform, or formerly performed, the same or

substantially similar duties; they report, or formerly reported, to the same supervisor(s); they are,

or formerly were, paid the same or a substantially similar amount of money; they work, or formerly

worked, more than 40 hours per week; they are not, or formerly were not, paid overtime

compensation for all hours worked in excess of 40 hours each week; and Defendants do not, and

never have, maintained adequate or accurate records of time spent working each day or each week.

       50.     Vaughn, Hanson, and Wentworth will adequately represent and protect the interests

of the Collective.




                                                 -9-
Case: 5:20-cv-00502-REW-MAS Doc #: 1 Filed: 12/17/20 Page: 10 of 20 - Page ID#: 10




        51.     Vaughn, Hanson, and Wentworth have retained competent counsel experienced

 with labor-and-employment matters, generally, and FLSA collective-action litigation, specifically.

 Indeed, counsel has successfully prosecuted and defended numerous wage-and-hour collective

 actions and successfully defended multiple class actions.

        52.     The names, addresses, and other contact information of the members of the

 Collective are readily available from Defendants through records that are normally are, or should

 be, maintained during the ordinary course of business.

        53.     Vaughn, Hanson, and Wentworth reserve the right to redefine the Collective prior

 to notice or certification and thereafter as may be warranted or necessary.

                           Class-Action Allegations – Overtime Wages

        54.     Vaughn, Hanson, and Wentworth bring this action, in part, pursuant to the

 Kentucky Wages and Hours Act and Rule 23 of the Federal Rules of Civil Procedure, on behalf of

 themselves and a class of other similarly-situated current and former employees to recover unpaid

 overtime wages for time spent working in excess of 40 hours in a workweek, in violation of KRS

 337.285 and KRS 337.385, defined as follows:

                All current and former non-exempt employees of Defendants who
                are working or who worked at any time between March 18, 2019,
                and the present.

        55.     Members of the class are easily ascertainable, as their names and contact

 information are readily available from Defendants through records that normally are, or should be,

 maintained during the ordinary course of business.

        56.     Numerosity, CR 23.01(a): The Class is so numerous that joinder of all members is

 neither feasible nor practicable. While the precise number of Class members has yet to be

 determined, Vaughn, Hanson, and Wentworth reasonably believe that more than 50 individuals




                                                - 10 -
Case: 5:20-cv-00502-REW-MAS Doc #: 1 Filed: 12/17/20 Page: 11 of 20 - Page ID#: 11




 are currently employed, or were formerly employed, by Defendants within the applicable time

 period.

           57.   Commonality, CR 23.01(b): There are questions of law and fact common to the

 Class that predominate over any questions affecting only individual class members. These

 questions of law and fact include, but are not limited to:

                 A.     whether Vaughn, Hanson, Wentworth, and the Collective worked in excess

 of 40 hours in any given workweek;

                 B.     whether Defendants failed to pay Vaughn, Hanson, Wentworth, and the

 Collective proper overtime compensation in violation of KRS 337.285;

                 C.     whether Defendants continue to fail to pay current employees proper

 overtime compensation in violation of KRS 337.285; and

                 D.     whether Defendants’ failure to pay Vaughn, Hanson, Wentworth, and the

 Collective proper overtime wages for all such time spent working was willful within the meaning

 of the Kentucky Wages and Hours Act.

           58.   Typicality, CR 23.01(c): Vaughn, Hanson, and Wentworth’s claims are typical of

 the Class, and they possess the same interest and have suffered the same injury as the members of

 the Class: they were not paid time-and-a-half for all overtime hours worked in violation of KRS

 337.285.

           59.   With respect to both the commonality and typical elements, Vaughn, Hanson,

 Wentworth, and each member of the Class they seek to represent are similarly situated: they

 currently or formerly worked for Bluewater either in the field, in the lab, or at COVID testing sites;

 they perform, or formerly performed, the same or substantially similar duties; they report, or

 formerly reported, to the same supervisor(s); they are, or formerly were, paid the same or a




                                                 - 11 -
Case: 5:20-cv-00502-REW-MAS Doc #: 1 Filed: 12/17/20 Page: 12 of 20 - Page ID#: 12




 substantially similar amount of money; they work, or formerly worked, more than 40 hours per

 week; they are not, or formerly were not, paid overtime compensation for all hours worked in

 excess of 40 hours each week; and Defendants do not, and never have, maintained adequate or

 accurate records of time spent working each day or each week.

        60.     Adequacy of Representation, CR 23.01(d): Vaughn, Hanson, and Wentworth will

 adequately represent and protect the best interests of the Class. None of their interests conflict with

 the interests of the Class, and Vaughn, Hanson, and Wentworth will vigilantly prosecute both their

 claims and the Class claims.

        61.     Superiority of Class Action, CR 23.02: A class action is superior to all other

 available methods for the fair and efficient adjudication of this controversy, as joinder of all of the

 members of the Class is impracticable and the potential recovery on an individualized basis is

 modest. Furthermore, adjudication of this action through a class action will avoid the possibility

 of inconsistent and potentially conflicting individual adjudications of the asserted claims. There

 will be no difficulty in the management of this action as a class action.

        62.     Vaughn, Hanson, and Wentworth have retained competent counsel experienced

 with labor-and-employment matters, with FLSA collective-action litigation, and with class-action

 litigation. Counsel will commit and devote the necessary time and resources to zealously

 representing Vaughn, Hanson, and the Class.

        63.     Vaughn, Hanson, and Wentworth reserve the right to redefine the Class prior to

 notice or certification and thereafter as may be warranted or necessary.




                                                 - 12 -
Case: 5:20-cv-00502-REW-MAS Doc #: 1 Filed: 12/17/20 Page: 13 of 20 - Page ID#: 13




                        Class-Action Allegations – Meal and Rest Breaks

           64.   Vaughn, Hanson, and Wentworth also bring this action, in part, pursuant to the

 Kentucky Wages and Hours Act and Rule 23 of the Federal Rules of Civil Procedure, on behalf of

 themselves as a class of other similarly-situated current and former employees to recover

 compensatory damages for Defendants’ failure to provide them with statutorily-mandated meal

 and rest breaks, defined as follows:

                 All current and former non-exempt employees of Defendants who
                 are working or who worked at any time between March 18, 2019,
                 and the present.

           65.   Members of the class are easily ascertainable, as their names and contact

 information are readily available from Defendants through records that normally are, or should be,

 maintained during the ordinary course of business.

           66.   Numerosity, CR 23.01(a): The Class is so numerous that joinder of all members is

 neither feasible nor practicable. While the precise number of Class members has yet to be

 determined, Vaughn, Hanson, and Wentworth reasonably believe that more than 50 individuals

 are currently employed, or were formerly employed, by Defendants within the applicable time

 period.

           67.   Commonality, CR 23.01(b): There are questions of law and fact common to the

 Class that predominate over any questions affecting only individual class members. These

 questions of law and fact include, but are not limited to:

                 A.     whether Defendants were aware that Vaughn, Hanson, Wentworth, and the

 Class were not provided with meal and rest breaks;

                 B.     whether Defendants maintained a uniform policy, custom, plan, or practice

 of failing to provide Vaughn, Hanson, Wentworth, and the Class with meal and rest breaks;




                                                - 13 -
Case: 5:20-cv-00502-REW-MAS Doc #: 1 Filed: 12/17/20 Page: 14 of 20 - Page ID#: 14




                D.      whether Defendants violated KRS 337.355 by not providing Vaughn,

 Hanson, Wentworth, and the Class with meal breaks; and

                E.      whether Defendants violated KRS 337.365 by not providing Vaughn,

 Hanson, Wentworth, and the Class with rest breaks.

        68.     Typicality, CR 23.01(c): Vaughn, Hanson, and Wentworth’s claims are typical of

 the Class, and they possess the same interest and have suffered the same injury as the members of

 the Class: they were not provided or were denied meal and rest breaks required by KRS 337.355

 and 367.365.

        69.     Adequacy of Representation, CR 23.01(d): Vaughn, Hanson, and Wentworth will

 adequately represent and protect the best interests of the Class. None of their interests conflict with

 the interests of the Class, and Vaughn, Hanson, and Wentworth will vigilantly prosecute both their

 claims and the Class claims.

        70.     Superiority of Class Action, CR 23.02: A class action is superior to all other

 available methods for the fair and efficient adjudication of this controversy, as joinder of all of the

 members of the Class is impracticable and the potential recovery on an individualized basis is

 modest. Furthermore, adjudication of this action through a class action will avoid the possibility

 of inconsistent and potentially conflicting individual adjudications of the asserted claims. There

 will be no difficulty in the management of this action as a class action.

        71.     Vaughn, Hanson, and Wentworth have retained competent counsel experienced

 with labor-and-employment matters and with class-action litigation. Counsel will commit and

 devote the necessary time and resources to zealously representing Vaughn, Hanson, and the Class.




                                                 - 14 -
Case: 5:20-cv-00502-REW-MAS Doc #: 1 Filed: 12/17/20 Page: 15 of 20 - Page ID#: 15




                                             Count I:
                    Violation of the Fair Labor Standards Act, 29 U.S.C. § 207

           72.    29 U.S.C. § 207 provides that “no employer shall employ any of his employees ...

 for a workweek longer than forty hours unless such employee receives compensation for

 his employment in excess of the hours above specified at a rate not less than one and one-half

 times the regular rate at which he is employed.”

           73.    Vaughn, Hanson, and Wentworth were each an “employee” as defined by the

 FLSA. 29 U.S.C. § 203(e)(1).

           74.    Every member of the Collective is, or during his or her employment was, an

 “employee” as defined by the FLSA. Id.

           75.    Bluewater and Bolus are both an “employer” as defined by the FLSA. 29 U.S.C. §

 203(d).

           76.    During their employment, Vaughn, Hanson, and Wentworth worked in excess of

 40 hours in a workweek, but Defendants never paid them wages for all such hours at a rate of one-

 and-one-half times their regular rate of pay.

           77.    During their employment, members the Collective worked in excess of 40 hours in

 a workweek, but Defendants never paid them wages for all such hours at a rate of one-and-one-

 half their regular rate of pay.

           78.    By failing to pay Vaughn, Hanson, Wentworth, and the Collective proper overtime

 wages, Defendants have willfully, knowingly, intentionally, or recklessly violated the Fair Labor

 Standards Act.

           79.    As a result of Defendants’ violations and unlawful acts, Vaughn, Hanson,

 Wentworth, and the Collective have suffered damages, including, but not limited to, unpaid

 overtime wages in an amount to be determined at trial. Vaughn, Hanson, Wentworth, and the



                                                 - 15 -
Case: 5:20-cv-00502-REW-MAS Doc #: 1 Filed: 12/17/20 Page: 16 of 20 - Page ID#: 16




 Collective are also entitled to recover injunctive relief, liquidated damages, pre-judgment interest,

 and attorneys’ fees, costs, and expenses.

                                           Count II:
                 Violation of the Kentucky Wages and Hours Act, KRS 337.285

        80.     KRS 337.285 provides that “[n]o employer shall employer any of his employees

 for a work week longer than forty (40) hours, unless such employee receives compensation for his

 employment in excess of forth (40) hours in a work week at a rate of not less than one and one half

 (1-1/2) times the hourly wage rate at which he is employed.”

        81.     Vaughn, Hanson, and Wentworth may sue for violation of KRS 337.285 through

 KRS 337.385.

        82.     Vaughn, Hanson, and Wentworth were each an “employee” as defined by the

 Wages and Hours Act. KRS § 337.010(1)(e).

        83.     Every member of the Class is, or during his or her employment was, an “employee”

 as defined by the Wages and Hours Act. Id.

        84.     Bluewater and Bolus are both an “employer” as defined by the Wages and Hours

 Act. KRS § 337.010(1)(d).

        85.     During their employment, Vaughn, Hanson, and Wentworth worked in excess of

 40 hours in a workweek, but Defendants never paid them wages for all such hours at a rate of one-

 and-one-half times their regular rate of pay.

        86.     During their employment, every member of the Class worked in excess of 40 hours

 in a workweek, but Defendants never paid them wages for all such hours at a rate of one-and-one-

 half times their regular rate of pay.




                                                 - 16 -
Case: 5:20-cv-00502-REW-MAS Doc #: 1 Filed: 12/17/20 Page: 17 of 20 - Page ID#: 17




        87.     Defendants’ failure to pay Vaughn, Hanson, Wentworth, and the Class overtime

 wages was not in good faith, and Defendants had no reasonable grounds for believing that their

 actions did not violate state law.

        88.     Defendants’ failure to pay Vaughn, Hanson, Wentworth, and the Class proper

 overtime wages in violation of the Wages and Hours Act was willful, knowing, intentional, or

 reckless.

        89.     As a result of Defendants’ violations and unlawful acts, Vaughn, Hanson,

 Wentworth, and the Class have suffered damages, including, but not limited to, unpaid overtime

 wages in an amount to be determined at trial. Vaughn, Hanson, Wentworth, and the Class are also

 entitled to recover injunctive relief, liquidated damages, pre-judgment interest, and attorneys’ fees,

 costs, and expenses.

                                        Count III:
         Violation of Kentucky Wages and Hours Act, KRS 337.355 and KRS 337.365

        90.     KRS 337.355 provides that employers “shall grant their employees a reasonable

 period for lunch, and such time shall be as close to the middle of the employee’s scheduled work

 shift as possible. In no case shall an employee be required to take a lunch period sooner than three

 (3) hours after his work shift commences, nor more than five (5) hours from the time his work shift

 commences.”

        91.     KRS § 337.365 provides that “[n]o employer shall require any employee to work

 without a physical rest period of at least ten (10) minutes during each four (4) hours worked[. . . .]

 This shall be in addition to the regularly scheduled lunch period. No reduction in compensation

 shall be made for hourly or salaried employees.”

        92.     Vaughn, Hanson, and Wentworth may sue for violation of KRS 337.355 and

 337.365 through KRS 446.070.



                                                 - 17 -
Case: 5:20-cv-00502-REW-MAS Doc #: 1 Filed: 12/17/20 Page: 18 of 20 - Page ID#: 18




        93.        During their employment, Vaughn, Hanson, and Wentworth regularly worked at

 least, if not more than, 40 hours per week.

        94.        Despite their working hours, Defendant regularly failed to provide them with meal

 breaks in accordance with KRS 337.355 and rest breaks in accordance with KRS 337.365.

        95.        During their employment, every member of the Class regularly worked at least, if

 not more than, 40 hours per week.

        96.        Despite their working hours, Defendant regularly failed to provide members of the

 Class with meal breaks in accordance with KRS 337.355 and rest breaks in accordance with KRS

 337.365.

        97.        As a result of Defendants’ violations and unlawful acts, Vaughn, Hanson,

 Wentworth, and the Class suffered damages in an amount to be determined at trial.

                                           Prayer for Relief

        Wherefore, Plaintiffs Sarah Vaughn, Rachelle Hanson, and Heather Wentworth

 respectfully request that they be awarded the following relief against Defendants Bluewater

 Toxicology, LLC, d/b/a Bluewater Diagnostic Laboratory and Jennifer Bolus:

        A.         trial by jury;

        B.         judgment against Defendants on all claims asserted in this Collective-Action and

 Class-Action Complaint;

        C.         for designation of this action as a collective action on behalf of the proposed

 Collective;

        D.         for designation of Vaughn, Hanson, and Wentworth as named representatives of

 the Collective;




                                                 - 18 -
Case: 5:20-cv-00502-REW-MAS Doc #: 1 Filed: 12/17/20 Page: 19 of 20 - Page ID#: 19




          E.    for designation of undersigned counsel as counsel for each member of the

 Collective;

          F.    for issuance, at the earliest possible time, of notice to the members of the Collective,

 apprising them of their rights to opt in to this action and assert timely claims for unpaid overtime

 wages;

          G.    for the equitable tolling of the statute of limitations from the date of filing of this

 Collective-Action and Class-Action Complaint until the expiration of the deadline for filing

 consent-to-join forms pursuant to 29 U.S.C. § 216(b);

          H.    for designation of this action as a class action on behalf of the proposed Class;

          I.    for designation of Vaughn, Hanson, and Wentworth as named representatives of

 the Class;

          J.    for issuance, at the earliest possible time, of notice to the members of the Class,

 apprising them of this action and permitting them to assert timely claims for Defendants’ failure

 to provide statutorily-required meal and rest breaks;

          K.    for an award of compensatory damages, including, but not limited to, back pay for

 unpaid overtime wages and emotional distress and mental anguish;

          L.    for an award of equitable relief, including, but not limited to, liquidated damages

 and injunctive relief to ensure Defendants’ illegal pay practices cease immediately and to prevent

 future violations of state and federal law;

          M.    for an appropriate incentive award for Vaughn, Hanson, and Wentworth for acting

 as named Plaintiffs, Collective representatives, and Class representatives;

          N.    for an award of reasonable attorneys’ fees, costs, and expenses incurred in

 prosecuting this action;




                                                 - 19 -
Case: 5:20-cv-00502-REW-MAS Doc #: 1 Filed: 12/17/20 Page: 20 of 20 - Page ID#: 20




         O.   for pre- and post-judgment interest; and

         P.   for any and all other relief to which they, the Collective, and the Class may be

 entitled.

                                                      Respectfully submitted,

                                                      /s/ Matthew T. Lockaby
                                                      Matthew T. Lockaby
                                                      Tamara J. Patterson
                                                      Lockaby PLLC
                                                      1795 Alysheba Way, Suite 4207
                                                      Lexington, Kentucky 40509
                                                      Tele: 859.263.7884
                                                      Fax: 844.270.3044
                                                      Email: mlockaby@lockabylaw.com

                                                      Counsel for Plaintiffs, Sarah Vaughn and
                                                      Rachelle Hanson, on behalf of themselves
                                                      and all others similarly situated




                                             - 20 -
